Title: To John Adams from Edmund Jenings, 11 August 1781
From: Jenings, Edmund
To: Adams, John



Sir
Brussels Augst. 11. 1781

On my return to this Town I found a Letter from London informing me that the 20£ was paid according to order. The Gentleman, who executed this Commission is named Bridgen and his address is Bridgen & Waller London, putting a little, b thus under the Seal, which prevents his Partner opening the Letter. He sent me the inclosed Copies of an Ode. I find in his letter the following Paragraph: “I hear that the new chariot, which your Nephew has just stept into, is in the highest stile. I Hope He wont drive too fast, least a wheel should fly off but that is his Business.” I fancy this alludes to A Lee, who I suppose has gained the Post, for which He was a Candidate.
I do not Know whether your Excellency has read a little Work, called the Pou Francois. It is a sad libel on the Old Gentleman at Passy and others. I have no doubt that it is written by Tickel the Author of the Cassette Verte and Anticipation. We have reports here of an Engagement between the Dutch and English fleets, but nothing distinctively.
I did myself the Honor of sending to your Excellency two Books published 5 or 6 years ago on public Happiness the Gentleman promised to deliver them safely.
I find Mr. Lee a great deal Better. He desires his Respects to your Excellency.
I am with the greatest Respect Sir Your Excellencys Most Faithful & Obedient Humble Servt.

Edm: Jenings

